Citation Nr: 9933590	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-21 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


INTRODUCTION

The veteran served on active duty from November 19, 1974, to 
January 31, 1975.


This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 1997 by 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By means of a Remand 
issued in April 1998, the Board sought satisfaction of due 
process concerns.  The case has been returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  Flat feet are not currently shown.

2.  A right knee disability is not currently shown.


CONCLUSIONS OF LAW

1.  A claim for service connection for flat feet is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A claim for service connection for a right knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, 

formerly the United States Court of Veterans Appeals (Court), 
held that a well-grounded claim requires evidence of a 
current disability, an inservice disability, and a nexus or 
link between the two.  When any one of these three criteria 
is not satisfied, the Board is obligated to find that a claim 
for service connection for any such disability is not well 
grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).  See Caluza, supra.  

With regard to the veteran's claims of service connection for 
flat feet and a right knee disability, the Board notes that 
neither flat feet nor a right knee disability is shown, by 
means of clinical evidence, as being currently manifested.  
As indicated above, a disability must be currently manifested 
for a claim for service connection therefor to be deemed well 
grounded; that is, service connection cannot be granted for a 
disability that is not shown to exist.  Caluza, supra; see 
also Brammer v. Derwinski, 3 Vet. App. 223 (1992), and 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  While the 
veteran has submitted statements, and has testified at his 
personal hearing, to the effect that he currently experiences 
right knee and bilateral foot problems, such assertions are 
insufficient, in and of themselves, to render a claim well 
grounded; rather, the presence of a disability must be 
established by clinical evidence thereof.  No such evidence 
has been received by VA with regard to the presence at this 
time of either flat feet or a right knee disability.

The Board acknowledges that the veteran has specifically 
alleged that his flat feet and right knee disability had been 
manifested prior to his entrance into service, and that these 
disorders were aggravated by his service.  However, in the 
absence of clinical evidence demonstrating that either of 
these disabilities is present at this time, such argument is 
irrelevant.  

The Board must reiterate that the Court has held that a well-
grounded claim requires satisfaction of criteria that include 
the presence of a current disability.  As indicated above, 
the Board, in the case at hand, has found that the evidence 
does not demonstrate that either flat feet or a right knee 
disability is so manifested.  The Board must therefore 
conclude that the veteran has not submitted evidence 

sufficient to justify a belief by a fair and impartial 
individual at this time that service connection for flat feet 
or a right knee disability could be granted, as is required 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that the veteran's claims for 
service connection for these disorders are not well grounded 
and are therefore denied, in accordance with the Court's 
decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of a claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until that 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claims for service connection for 
flat feet and a right knee disability, at any time.


ORDER

Service connection for flat feet is denied.  Service 
connection for a right knee disability is denied.

		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

